Citation Nr: 1752178	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  11-31 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to restoration of service connection for a left knee disability secondary to service-connected lumbar spine and pes planus disabilities, to include whether severance of service connection, effective October 1, 2013, was proper.

2.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected disabilities.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Ford, Associate Counsel


INTRODUCTION

The Veteran served active duty in the United States Navy from December 1967 to October 1971.

This appeal arises before the Board of Veterans' Appeals (Board) from a December 2010 rating decision in which the Department of Veteran Affairs (VA) Sioux Falls, South Dakota, Regional Office (RO) denied entitlement to service connection for a right knee disability as secondary to the service-connected disabilities, and a July 2013 rating decision in which the VA Des Moines, Iowa RO severed service connection for a left knee disability secondary to service connected lumbar spine disability.  The claims file was subsequently transferred to the RO in Phoenix, Arizona.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets this delay, the record reflects that further development is required with respect to the nature and etiology of the Veteran's left knee and right knee disabilities.

Left knee

The Veteran contends that service connection was not properly severed for his left knee disability.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012).  Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2017).  Further, a disability which is aggravated by a service-connected disability may be service connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310 (2017); Allen v. Brown, 7 Vet. App. 439.  Once service connection has been granted, it can be severed only VA's showing that service connection is "clearly and unmistakably erroneous."  38 C.F.R. § 3.105(d) (2017); see also Stallworth v. Nicholson, 20 Vet. App. 482, 487 (2006); Daniels v. Gober, 10 Vet. App. 474, 478 (1997); Graves v. Brown, 6 Vet. App. 166 (1994).

Clear and unmistakable errors are "errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  "To prove the existence of clear and unmistakable error as set forth in § 3.105(a), the claimant must show that an outcome-determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision."  Yates v. West, 213 F.3d 1372, 1374 (Fed. Cir. 2000).

In March 2010, the Veteran was granted service connection for a left knee disability secondary to service-connected a lumbar spine disability.  In a December 2011 rating decision, the RO proposed severance of service connection for the left knee disability due to lack of medical rationale provided in the March 2010 VA medical opinion and the negative nexus opinion provided in the November 2011 VA medical opinion, which stated that review of the medical literature does not support developing knee degenerative joint disease as secondary to any spine, hip, foot, or back problems.  In a May 2012 VA addendum opinion to the March 2010 VA medical opinion, the examiner stated that the degenerative joint disease of the left knee was less likely as not due to, or related to, or aggravated by the degenerative joint disease with multiple bulges of the discs with sciatic compression of the spine.  Therefore, in July 2013, the RO severed service connection for the left knee.

In an August 2017 Board hearing, the Veteran stated that his orthopedic surgeon provided a positive nexus between the Veteran's left knee disability and his service-connected lumbar spine disability.  The Veteran also indicated that both his knees have worsened as a result of his service-connected pes planus.  The Veteran further stated that medical records submitted in February 2017 would corroborate this opinion.  The Veteran noted a January 2017 VA medical record in support of his claim.

In review of the evidence, the Board finds the medical evidence to be insufficient to adjudicate the claim.  The March 2010 examination did not provide a medical rationale from which to draw an opinion.  The November 2011 medical examination, while providing a negative nexus opinion and rationale, did not provide an opinion as to whether the Veteran's spine disability aggravated his left knee disability.  The May 2012 addendum opinion, while providing a conclusion for both direct causation and aggravation, did not provide medical reasons and bases from which to draw these conclusions.  Furthermore, the January 2017 VA medical record indicates that an examiner reported, "perhaps knees are worsened from long-standing foot and arch problems," but this statement was not conclusive.  Moreover, while the Veteran's February 2017 medical records contain several x-rays, including that of his knees, the records do not indicate a nexus opinion for the Veteran's left knee disability.

While the record contains sufficient evidence to determine whether the Veteran's left knee disability is the result of or proximately due to his service-connected spine disability, VA regulations pertaining to secondary service connection also require a determination of whether the Veteran's claimed left knee disability is aggravated by to his service-connected disabilities.  See 38 C.F.R. § 3.310 (2017).  Moreover, VA has a heightened duty to show that an error has existed in order to sever service connection.  As there is insufficient medical evidence, a remand is necessary. 

Right Knee

The Veteran contends that his right knee disability is due to his service-connected disabilities.  Specifically, the Veteran asserts that his mild osteoarthritis medial compartment of the right knee is the result of or aggravated by service-connected disabilities of degenerative joint and disc disease with multiple disc bulges with right leg sciatica, lumbosacral spine, osteoarthritis of the right and left hip, pes planus, and the now severed left knee degenerative joint disease.

On December 2010, the Veteran was afforded a VA examination.  The examiner determined that the Veteran's current right knee medial compartment osteoarthritis was not caused by or a result of any service-connected disability.  While the examiner gave a detailed rationale regarding causation, the examiner did not address whether the service-connected disabilities aggravated the Veteran's right knee disability.  A January 2017 VA medical record indicates that an examiner reported, "perhaps knees are worsened from long-standing foot and arch problems," but this statement was not conclusive.

VA regulations pertaining to secondary service connection also require a determination of whether the Veteran's claimed right knee disability is aggravated by to his service-connected disabilities.  See 38 C.F.R. § 3.310 (2017).  As there is insufficient medical evidence regarding this, a remand is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran's file to an appropriate VA examiner.  The examiner should receive a copy of this remand and review the Veteran's file.  The examiner should consider all medical records associated with the file.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.  Based on review of the record, the examiner should determine:

(a)  Whether there is clear and unmistakable evidence that the Veteran's left knee disability was not manifested in, caused by, or was otherwise etiologically related to his service-connected lumbar spine or pes planus.

(b)  Whether there is clear and unmistakable evidence that the Veteran's left knee disability was not aggravated beyond natural progression by his service-connected lumbar spine or pes planus.

(c)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right knee disability is manifested in, caused by, or is otherwise etiologically related to his service-connected degenerative joint and disc disease with multiple disc bulges with right leg sciatica, lumbosacral spine, osteoarthritis of the right and left hip, or pes planus.

(d)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right knee disability is aggravated beyond natural progression by his service-connected degenerative joint and disc disease with multiple disc bulges with right leg sciatica, lumbosacral spine, osteoarthritis of the right and left hip, or pes planus.

If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion with rationale, then such examination should be scheduled.  

In rendering the requested opinions, the examiner must consider and discuss all pertinent medical and other objective evidence, as well as all lay assertions, to include any assertions as to onset and continuity of symptoms.  The examiner should explain the medical basis for the conclusions reached. 

2.  After any additional development deemed warranted, readjudicate the issues on appeal.  If any benefits sought on appeal remain denied, issue a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
JENNIFER HWA 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


